                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                        DOCKET NO. 3:19-cv-00490-FDW-DSC
 SECURITIES         AND  EXCHANGE )
 COMMISSION,                       )
                                   )
      Plaintiff,                   )
                                   )
 vs.                               )
                                   )
 DANA J. BRADLEY, MARLIN S. )
 HERSHEY, PERFORMANCE RETIRE ON )
 RENTALS, LLC, DISTRESSED LENDING )                                 ORDER
 FUND, LLC, BRYANT BOYS, LLC, D. )
 BRADLEY,       INC., ERNDIT, LLC, )
 HERSHEY ENTERPRISES, INC., MW )
 ENTERPRISES,         LLC,     and )
 PERFORMANCE HOLDINGS, INC.,       )
                                   )
      Defendants.                  )
                                   )

       THIS MATTER is before the Court on the parties’ Joint Motion to Stay (Doc. No. 46). For

the reasons stated in the motion, and for good cause shown, the motion is GRANTED.

       IT IS SO ORDERED.


                                   Signed: August 24, 2020




                                               1



      Case 3:19-cv-00490-FDW-DSC Document 48 Filed 08/25/20 Page 1 of 1
